In an action to recover damages for *693personal injuries, etc., the defendant Bernard Jacobowitz appeals, as limited by his brief, from so much of an order of the Supreme Court, Kangs County (Knipel, J.), dated June 5, 2003, as denied his motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him, and the defendants Sinai Eizikovitz and Esther Eizikovitz cross-appeal, as limited by their brief, from so much of the same order as denied their cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, with one bill of costs.
The movants failed to meet their prima facie burdens of demonstrating that they did not create the defect in the sidewalk upon which the plaintiff Betty Silberstein allegedly tripped and fell (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]; Kreimer v Rockefeller Group, 2 AD3d 407 [2003]). Accordingly, the motion and cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against the movants were properly denied. Florio, J.P., Townes, Cozier and Mastro, JJ., concur.